DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I, antisense, and SEQ ID NO: 1 in the reply filed on 9/28/20 is acknowledged.
Claims 38-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/20.
Due to the minimal number of species, SEQ ID NOs: 1-4 will be searched and examined together.  However, the sequences were only able to be text searched.  See the Sequence Compliance section below.  The sequence listing filed on 11/16/20 was not accepted.  For any sequence listing-related questions or concerns, Applicant is invited to contact the USPTO Sequence Help Desk at 571-272-2510.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-7 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are directed to a method of minimizing dysregulation of Staufen1-mediated RNA metabolism via introduction of any Staufen1-regulating agent, wherein the agent is an antisense oligonucleotide, siRNA, small molecule, miRNA, ribozyme, or any combination thereof.
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the claimed genus, the genus being introduction of any Staufen1-regulating agent, wherein the agent is an antisense oligonucleotide, siRNA, small molecule, miRNA, ribozyme, or any combination thereof.
The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  
The instant claims are directed to a method of minimizing dysregulation of Staufen1-mediated RNA metabolism via introduction of any Staufen1-regulating agent, wherein the agent is an antisense oligonucleotide, siRNA, small molecule, miRNA, 
Claim 10 is directed to any possible structure of Staufen1-regulating agent comprising a sequence of any length (i.e. 2 nt) that is at least 85% homologous to SEQ ID NO: 1, 2, 3, or 4. The specification does not describe adequate species to describe this entire genus.
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for any “Staufen1-regulating agent” of the instant genus that has the structure required for the function. Thus, one skilled in the art would be lead to conclude that 

Applicant argues that the specification discloses 4 sequences (SEQ ID NOs: 1-4) that meet the limitation of being 85% homologous to instant SEQ ID NOs: 1-4.  These four species are not representative of the entire possible genus of antisense oligonucleotides, siRNAs, small molecules, miRNAs, and ribozymes, that have any sequence (i.e. 2 nt) that are 85% homologous to SEQ ID NOs: 1, 2, 3, or 4.  The claims do not specify any length limitation of the agent or of the sequence that must be homologous to SEQ ID NOs: 1, 2, 3, or 4.  The claims read upon an enormous possible genus of agents that are specific to any target that have the secondary effect of down regulating any Staufen1 sequence.  This is a genus of agents that cannot be envisioned without further knowledge of the structure required for the recited function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Maquat et al. (WO 2006/039399 A2).
Maquat et al. teach a method of inhibiting Staufen 1 (Stau1) in human cells transfected with Stau1 siRNA.  Maquat et al. teach resultant siRNA-mediated down regulation of Stau1 (page 3, Figure 2).
Maquat et al. teach that the Stau1 siRNA can comprise 5’-r(CCUAUAACUACAACAUGAG)d(TT)-3' (SEQ ID NO. 34), which is identical to instant SEQ ID NO: 3.  Maquat et al. teach that the siRNA comprising SEQ ID NO: 34 resulted in Stau1 downregulation (page 78).  Maquat et al. teach that the functional nucleic acid can be an antisense molecule that promotes the destruction of the target molecule through RNAseH mediated RNA-DNA hybrid degradation.
	Instant claims 5-7 recite intended outcomes rather than method steps.  The recited outcomes would necessarily flow from the recited method step of introduction of a Staufen1-regulating agent to a target cell, absence evidence to the contrary.  
	Maquat et al. teach that the method can be used to treat a carbohydrate metabolism disorder, amino acid metabolism disorder, lipoprotein metabolism disorder, lipid metabolism disorder, lysomal enzymes disorder, steroid metabolism disorder, purine metabolism disorder, pyrimidine metabolism disorder, metal metabolism disorder, porphyrin metabolism disorder, and heme metabolism disorder.

	Maquat et al. teach that the agent can be delivered via a vector, such as a viral vector or a non-viral vector, or without a vector such as via electroporation, lipofection, plasmids, viral vectors, or cationic liposomes.
	Maquat et al. teach a method of modulating Stau1-mediated mRNA decay via delivery of the agent (claim 28).
Since Maquat et al. teaches the only instantly recited method step, a method of introducing a Staufen1-regulating agent to a target cell, the method would necessarily achieve the recited outcomes, absent evidence to the contrary.  As stated in the MPEP (see MPEP 2112), something that is old does not become patentable upon the discovery of a new property.  
The claims do not recite any specific amount that is required to be sufficient for the recited outcome of minimizing dysregulation of Staufen1-associated RNA metabolism and therefore the amount delivered by Maquat et al. is considered to meet this limitation.
Therefore, the instant invention is anticipated by Maquat et al.

Applicant argues that Maquat et al. does not teach the intended use of minimizing dysregulation of Staufen1-mediated RNA metabolism.  As set forth above, since Maquat et al. teaches the only instantly recited method step, a method of 
The cited art teaches the only recited method step.  The intended use of the preamble is not a step, but rather an outcome of the recited method, a method that is taught by Maquat et al. The instant claims even recite that the method is achieved via reducing Staufen1 expression, which is the mechanism taught by Maquat et al.
Instant claim 1 explicitly recites that minimizing dysregulation of Staufen1-mediated RNA metabolism includes reducing Staufen1 expression.  Therefore Maquat et al. teaches a species of the instant genus.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maquat et al. (WO 2006/039399 A2), in view of Bondy-Chorney et al. (PLOS Genetics, 12(1): e1005827, 01/2016, pages 1-22).
Maquat et al. teach a method of inhibiting Staufen 1 (Stau1) in human cells transfected with Stau1 siRNA.  Maquat et al. teach resultant siRNA-mediated down regulation of Stau1 (page 3, Figure 2).
Maquat et al. teach that the Stau1 siRNA can comprise 5’-r(CCUAUAACUACAACAUGAG)d(TT)-3' (SEQ ID NO. 34), which is identical to instant 
Selection of a specific inhibitory sequence is considered to be a matter of design choice. Applicant has not demonstrated any unexpected result for any Staufen1-regulating agent comprising a sequence of any length that is at least 85% homologous to SEQ ID NO: 1, 2, 3, or 4.
	Instant claims 5-7 recite intended outcomes rather than method steps.  The recited outcomes would necessarily flow from the recited method step of introduction of a Staufen1-regulating agent to a target cell, absence evidence to the contrary.  
	Maquat et al. teach that the method can be used to treat a carbohydrate metabolism disorder, amino acid metabolism disorder, lipoprotein metabolism disorder, lipid metabolism disorder, lysomal enzymes disorder, steroid metabolism disorder, purine metabolism disorder, pyrimidine metabolism disorder, metal metabolism disorder, porphyrin metabolism disorder, and heme metabolism disorder.
	Maquat et al. teach that Staul-bound mRNAs encode key regulatory enzymes that control cell metabolism, proteins involved in organelle trafficking, cell division or the cell cycle, or both.  Therefore, inhibition of Staul would be expected to minimize dysregulation of Staufen1-associated RNA metabolism.
	Maquat et al. teach that the agent can be delivered via a vector, such as a viral vector or a non-viral vector, or without a vector such as via electroporation, lipofection, plasmids, viral vectors, or cationic liposomes.

Since Maquat et al. teaches the only instantly recited method step, a method of introducing a Staufen1-regulating agent to a target cell, the method would necessarily achieve the recited outcomes, absent evidence to the contrary.  As stated in the MPEP (see MPEP 2112), something that is old does not become patentable upon the discovery of a new property.  
The claims do not recite any specific amount that is required to be sufficient for the recited outcome of minimizing dysregulation of Staufen1-associated RNA metabolism and therefore the amount delivered by Maquat et al. is considered to meet this limitation.
	Bondy-Chorney et al. teach that Stau1 is a highly conserved multi-functional double-stranded RNA-binding protein involved in key aspects of RNA metabolism. These include mRNA transport and localization, translation efficiency, stability, regulation of stress granule assembly, and both nuclear and unconventional cytoplasmic mRNA alternative splicing (page 3).  Bondy-Chorney et al. teach that several high-profile studies have focused on elucidating Stau1 binding sites (SBS), which are crucial for understanding Stau1’s ability to regulate mRNA metabolism (page 3).  Bondy-Chorney et al. is additional evidence that inhibition of Stau1 would be expected to result in the instantly recited outcome of minimizing dysregulation of Stau1 associated RNA metabolism.



Applicant argues that the cited references do not teach the intended use of minimizing dysregulation of Staufen1-mediated RNA metabolism.  As set forth above, since Maquat et al. teaches the only instantly recited method step, a method of introducing a Staufen1-regulating agent to a target cell, the method would necessarily achieve the recited outcomes, absent evidence to the contrary.  As stated in the MPEP (see MPEP 2112), something that is old does not become patentable upon the discovery of a new property.  
The cited art teaches the only recited method step.  The intended use of the preamble is not a step, but rather an outcome of the recited method, a method that is taught by Maquat et al. The instant claims even recite that the method is achieved via reducing Staufen1 expression, which is the mechanism taught by Maquat et al.
Instant claim 1 explicitly recites that minimizing dysregulation of Staufen1-mediated RNA metabolism includes reducing Staufen1 expression.  Therefore Maquat et al. teaches a species of the instant genus.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/AMY H BOWMAN/Primary Examiner, Art Unit 1635